DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 16-19, 21-31 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that the cited references do not teach that the flow channel is “formed between the inner wall of the support element and on an outer surface of the outer compressible element”, the examiner respectfully submit that Liu teaches a compressible element having a through channel as a part of the communication passageway that is formed between the compressible element and the inner wall of the pressure tube. Therefore, the examiner respectfully submits that the modification of Speldrich in view of Liu, as outlined below, teaches all the limitations of the at least independent claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32, the term “a solid abutment” alone is confusing because it’s not clear whether this term refers to the solid abutment of the freezing medium in the flow channel or the abutment of something else, like a float, a barrier, etc. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Liu et al. (U.S. Pat. No. 10,488,289) (hereafter Liu)
Regarding claim 16, Speldrich teaches a pressure sensor system comprising: 
a pressure sensor element with a flexible plate (i.e., diaphragm portion 14) (see Fig. 1a), wherein the pressure sensor element is a piezoresistive sensor element (i.e., piezoresistive element 15) (see 1b); 
a support element on which the pressure sensor element is arranged (i.e., silicon die 10 and tubular glass member 20) (see Fig. 1a); and 
a hollow space having a first region (i.e., cavity 12 in the silicon die 10) (see Fig. 6) and a second region connected thereto (i.e., opening 22 in tubular glass member 20) (see Fig. 2a), 
wherein a flow channel configured to supply a medium to the flexible plate runs in the support element (i.e., pressure from a connected hose or tubing is transmitted from opening 52 to opening 42 and opening 32 within the compressible insert 30, this pressure is then transmitted into the cavity of the pressure sensor die 10 and sensed by the piezoresistive elements on the first upper surface of the silicon substrate) (see Fig. 9), 
wherein the flow channel has at least one sub-section (i.e., the widest cross-section of the cavity 12) (see Fig. 1a), 
a longitudinal direction of which running perpendicularly below the flexible plate (i.e., the cavity 12 is directly below the diaphragm portion 14) (see Fig. 6), 
wherein a channel cross section of the at least one sub-section of the flow channel is at no point within the sub-section of the flow channel smaller than an area of the flexible plate (i.e., general cross-section of cavity 12 is at least the size of the diaphragm portion 14) (see Fig. 1a), 
wherein the first and second regions of the hollow space run in the support element and are encompassed by an inner wall of the support element (i.e., the inner wall of the silicon die 10 and the inner wall of the tubular glass member 20) (see Fig. 6), 
wherein the first region of the hollow space is a funnel-shaped first region that tapers towards the flexible plate of the pressure sensor element (i.e., portion of cavity 12 formed in the die 10 that tapers towards the membrane) (see Fig. 6), 
wherein the at least one sub-section of the flow channel is formed by the first region of the hollow space (i.e., cavity 12 in the silicon die 10) (see Fig. 6), 
wherein a compressible element (i.e., compressible insert 30) (see Fig. 10) is arranged in the second region of the hollow space (i.e., compressible insert 30 is shaped to be received in the opening 22 of the tubular glass member) (see Fig. 6), and 
wherein the compressible element is configured to be compressed by the medium during freezing of the medium (i.e., the compressible insert 30 compresses in response to expansion of a freezing fluid within the opening 22) (see Column 5, lines 13-41); but does not explicitly teach that a further subsection of the flow channel in the second region of the hollow space is formed between the inner wall of the support element and an outer surface of the compressible element.
Regarding the further subsection of the flow channel, Liu teaches that a further subsection of the flow channel in the second region of the hollow space is formed between the inner wall of the support element and an outer surface of the compressible element (i.e., a through-channel 351 is formed on the perimeter of the plug 300, wherein the through channel 351 constitutes at least a portion of the communication passageway 127) (see Column 10, line 64, to Column 11, line 24; and Fig. 4A-D). Liu further teaches the plug 300 can be made of rubber or plastic having low thermal conductivity (see Column 13, line 51, to Column 14, line 51). In view of the teaching of Liu, it would have been obvious to one having ordinary skill in the art to have formed a subsection of the flow channel in order to create additional “ice plugs” in a position relative distant from the region of the membrane.
Regarding claim 17, Speldrich teaches that the at least one sub-section of the flow channel at no point within the at least one sub-section of the flow channel has an undercut (see Fig. 1a).  
Regarding claim 18, Speldrich teaches that the second region of the hollow space is cylindrical in shape (i.e., tubular glass member 20) (see Fig. 2a-b). Note: it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding claim 19, Speldrich teaches that, in the support element, a longitudinal direction of the first and second regions of the hollow space extends perpendicularly to the area of the flexible plate of the pressure sensor element (see Fig. 6), wherein a cross-sectional area of the first region of the hollow space is at least as large as the area of the flexible plate of the pressure sensor element at each position along the longitudinal direction of the first region of the hollow space (i.e., cross-sectional area of cavity 12) (see Fig. 6), and wherein a cross-sectional area of the second region of the hollow space is larger than the area of the flexible plate of the pressure sensor element at each position along the longitudinal direction of the second region of the hollow space (i.e., the cross-sectional area of the opening 22 of the tubular glass member 20) (see Fig. 6). 
Regarding claim 21, Speldrich teaches that the compressible element is cylindrical in shape (i.e., the compressible insert 30 is shaped to be received in the opening 22 of tubular glass member 20) (see Fig. 5). Note: it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)). Speldrich further teaches that the compressible element is arranged in the second region of the hollow space below the funnel-shaped first region of the hollow space (see Fig. 6).
Regarding claim 22, Speldrich teaches that a cross-sectional area of the second region of the hollow space is larger than a cross-sectional area of an opening of the funnel-shaped first region of the hollow space (i.e., cross sectional area 22 of the tubular glass member 20 is larger than the narrower portion of the cavity 12) (see Fig. 6), wherein a cross-sectional area of the compressible element is at least as large as the cross-sectional area of the opening of the funnel-shaped first region of the hollow space (i.e., the cross-sectional area of the compressible element 30 is larger than the narrower portion of the cavity 12) (see Fig. 6), and wherein the cross-sectional area of the compressible element is smaller than the cross-sectional area of the second region of the hollow space (i.e., the upper portion of the compressible element 30 has smaller cross-sectional area than the widest portion of the cavity 12) (see Fig. 10).
Regarding claim 23, Speldrich teaches that the flow channel has at least one further sub-section in the support element, wherein the further sub-section connects to the at least one sub-section of the flow channel, wherein the further sub-section of the flow channel is located between the compressible element and the inner wall of the support element, and wherein the inner wall delimits the second region of the hollow space (i.e., gaps in the opening 22 between the inner wall of the tubular glass member 20 and the outer surface of the compressible element 30) (see Fig. 8).  
Regarding claim 24, Speldrich teaches a housing (i.e., metallic conduit structure 50) (see Fig. 9) in which the pressure sensor element and the support element are arranged (i.e., the pressure sensor 10 is arranged within the metallic conduit structure 50) (see Fig. 9), wherein the flow channel and the hollow space extend into the housing (i.e., opening 52) (see Fig. 9), and wherein a sealing element is arranged between the support element and the housing (i.e., tubular support member 40 is brazed to the metallic conduit structure 50) (see Fig. 9).  
Regarding claim 25, Speldrich teaches that the hollow space has a third region (i.e., opening 42) (see Fig. 6) connecting to the second region of the hollow space and is encompassed by an inner wall of the housing (i.e., portion of opening 42 covered by the metallic conduit structure 50) (see Fig. 9), wherein a first section of the compressible element is arranged in the second region of the hollow space and a second section of the compressible element is arranged in the third region of the hollow space, and wherein a cross-sectional area of the second section of the compressible element is smaller than a cross-sectional area of the third region of the hollow space (i.e., whether the compressible insert 30 is disposed within the opening of the glass member 20 or the opening 42 of the support member 40 is not limiting to the present invention. Since the member 30 is compressible anyway, the member can be compressed to fit into smaller openings, such as the tapering end of the cavity 12 (see Fig. 10). Furthermore, the opening extending through the glass member 20 and the opening 42 of the support member 40 provide a conduit in which the compressible insert 30 is disposed) (see Column 6, line 55, to Column 7, line 17).  
Regarding claim 26, Speldrich teaches a sub-section of the flow channel (i.e., opening 42 of support member 40) (see Fig. 9), which sub-section extends into the housing (i.e., opening 42 extends into the metallic conduit structure 50) (see Fig. 9), runs between the second section of the compressible element and the inner wall of the housing, and wherein the inner wall of the housing delimits the third region of the hollow space (i.e., support member 42 is between the compressible insert 30 and the metallic conduit structure 50) (see Fig. 9).  
Regarding claim 31, Speldrich teaches that the pressure sensor system is configured to be protected against the freezing of the medium (i.e., the compressible insert 30 serves the purpose of compensating for the expanding fluid within this conduit as the fluid freezes) (see Column 7, lines 11-17).
Regarding claim 32, Speldrich teaches that the compressible element is configured as freezing protection and is configured to prevent a solid abutment from arising below the at least one sub-section of the flow channel during freezing of the medium (i.e., the compressible insert 30 serves the value purpose of compressing in response to expansion of a freezing liquid within the opening 22 of the tubular glass member 20; so that if a condensation liquid forms within the opening 32 or 22, the effect of its expansion upon freezing will be absorbed by a corresponding compression of the compressible insert 30) (see Column 5, line 13, to Column 6, line 31). 
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Liu et al. (U.S. Pat. No. 10,488,289) (hereafter Liu) and in further view of Ihle et al. (Pub. No. US 2015/0377734) (hereafter Ihle)
Regarding claim 27, Speldrich as modified by Liu as disclosed above does not directly or explicitly teach that the pressure sensor element is formed from silicon, wherein the support element comprises a ceramic material, and wherein the pressure sensor element is connected to the support element by a glass solder layer. However, Ihle teaches that the pressure sensor element is formed from silicon (i.e., pressure sensor chip 1 can be designed as a silicon-based pressure sensor chip, for example, a piezo-resistive silicon pressure sensor) (see paragraph section [0052]), wherein the support element comprises a ceramic material (i.e., ceramic housing body 2) (see Fig. 1), and wherein the pressure sensor element is connected to the support element by a glass solder layer (i.e., connecting material 3 may be a glass solder) (see paragraph section [0058]). In view of the teaching of Ihle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the pressure sensor element from any suitable material in order to test and evaluate the effectiveness of the ice plug when used with different sensors. 
Regarding claim 30, Speldrich as modified by Liu as disclosed above does not directly or explicitly teach a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium, wherein the signal converter module is arranged directly on the support element. However, Ihle teaches a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium (i.e., signal processing chip 7) (see Fig. 2C), wherein the signal converter module is arranged directly on the support element (i.e., the signal processing chip 7 is mounted directly on the the housing body 2) (see Fig. 2C). In view of the teaching of Ihle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a signal converter module in order to process the sensor inputs. 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Liu et al. (U.S. Pat. No. 10,488,289) (hereafter Liu) and in further view of Crivelli (U.S. Pat. No. 8,590,387) (hereafter Crivelli)
Regarding claim 28, Speldrich as modified by Liu as disclosed above does not directly or explicitly teach that a rear side of the pressure sensor element which faces the at least one sub-section of the flow channel comprises a passivation layer. However, Crivelli teaches that a rear side of the pressure sensor element which faces the at least one sub-section of the flow channel comprises a passivation layer (i.e., a gel layer 205) (see Fig. 2A). In view of the teaching of Crivelli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a gel layer to the underside of the bending plate in order to improve the sensitivity of the pressure measurement reading and to minimize alternation in the mechanical properties of the deflectable membrane. 
Regarding claim 29, Speldrich as modified by Liu as disclosed above does not directly or explicitly teach a signal converter module configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium; and a wiring support which is separate from the support element and on which the signal converter module is arranged, wherein the wiring support is arranged on the support element. However, Crivelli teaches a signal converter module (i.e., integrated circuit 203) (see Fig. 2A) configured to generate an electrical signal depending on a pressure being put on the flexible plate of the pressure sensor element by the medium; and a wiring support which is separate from the support element and on which the signal converter module is arranged (i.e., integrated circuit 203 is mounted on printed circuit board 204) (see Fig. 2A), wherein the wiring support is arranged on the support element (i.e., printed circuit board 204 is mounted on the base plate 200) (see Fig. 2A). In view of the teaching of Crivelli, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a signal converter module in order to quantify and record the pressure values as measured by the pressure sensor element.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Speldrich (U.S. Pat. No. 5,792,658) (hereafter Speldrich) in view of Liu et al. (U.S. Pat. No. 10,488,289) (hereafter Liu) and in further view of Kachenko et al. (U.S. Pat. No. 9,534,975) (hereafter Kachenko)
Regarding claim 33, Speldrich as modified by Liu as disclosed above does not directly or explicitly teach that the compressible element comprises a closed-cell foam or a silicone foam. However, Kachenko teaches that the compressible element comprises a closed-cell foam or a silicone foam (i.e., in order to protect the sensor components, including the diaphragm, from being damaged upon the freezing of the fluid to be measured, a compressible element made of an elastomeric material such as silicone or polyurethane foam may be fitted. The composition, size, and orientation of the compressible element are selected such that the element is configured to compress, or elastically deform, under pressure exerted thereon by the fluid to be measured. In this way, the compressible element may absorb a volume change in the fluid occurring due to freezing) (see Column 3, lines 10-27). In view of the teaching of Kachenko, it would have been obvious to one having ordinary skill in the art before the the effective filing date of the claimed invention to have used a closed-cell foam or a silicone foam material as the compressible element due to the material’s known properties to absorb a volume change in the fluid occurring due to freezing. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855